 


109 HR 3705 IH: Protection Against Gouging Activities Act
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3705 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Gerlach introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to prohibit price gouging during national emergencies. 
 
 
1.Short titleThis Act may be cited as the Protection Against Gouging Activities Act.  
2.Prohibition on price gouging during national emergency 
(a)Title 18 amendmentChapter 41 of title 18, United States Code, is amended by adding at the end the following: 
 
881.Price gouging during national emergency 
(a)Whoever engages in price gouging during a period of national emergency shall be fined not more than $5,000 or imprisoned for not more than 5 years, or both. 
(b)As used in this section— 
(1)the term price gouging means selling or renting any product, service, dwelling, or facility at a price that grossly exceeds the average price at which the same or similar product, service, dwelling, or facility was obtainable in the same geographic area during the 30-day period immediately preceding the period of national emergency, and the increase in price is not— 
(A)attributable to any reasonable attendant business risk resulting from the national emergency; or 
(B)consistent with national or international market trends; and 
(2)the term period of national emergency means the period of 90 days immediately following the declaration of an emergency or major disaster as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 41 of title 18, United States Code, is amended by adding at the end the following: 
 
 
881. Price gouging during national emergency.  
 
